Per Curiam.

We granted certiorari to review the decision of the Intermediate Court of Appeals, 6 Haw. App. _, _, _P.2d_ *528(filed January 24, 1986). On the basis of King v. Ilikai Properties, Inc., 2 Haw. App. 359, 632 P.2d 657 (1981), the decision of the Intermediate Court of Appeals is reversed, and the judgment of the trial court is accordingly affirmed.
Walter Davis and Archibald C. K. Kao lulo (Davis, Reid & Richards, of counsel) on the writ and brief for Petitioners Association of Apartment Owners of 1260 Richard Lane and Aaron M. Chaney, Inc.
David L. Turk and Nathan J. Suit (Turk & Agena, of counsel) contra and on the brief for Respondents.